ORDER

PER CURIAM.
Appellant, Sirletheo Haymon, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of second degree murder, RSMo section 565.021;1 attempted first degree robbery and first degree robbery, RSMo section 569.020; and twocounts of armed criminal action, RSMo section 571.015. Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
*490We have reviewed the briefs of the parties, legal files and transcripts. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b), and as the motion court’s decision is not clearly erroneous, we affirm its judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1986 unless otherwise noted.